PER CURIAM.
The record supports the trial court’s award of damages, attorney’s fees and costs to appellee. The record also supports the trial court’s factual determination that appellee held certain items of appellant’s personal property as a bailee, and that appellant failed to prove a conversion of the property. However, we find that the trial court erred when it based its finding of liability on both appellee’s Count I for civil theft and Court IV for breach of contract. See Rosen v. Marlin, 486 So.2d 623 (Fla. 3d DCA 1986).
Therefore we affirm the final judgment in favor of appellee. However, we reverse that part of the final judgment that finds liability under Count IV of appellee’s complaint and remand this case to the trial court with instructions to modify the final judgment accordingly.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.